DECISION
*57Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
On October 23, 2015, the Defendant’s suspended sentence was revoked and he was sentenced to a commitment of three (3) years to the Department of Corrections for the offense of Count I: Criminal Possession of Dangerous Drugs - Not otherwise Provided for, a Felony, in violation of §45-9-102(6), MCA. The Defendant was granted credit for time served in the amount of forty three (43) days, but was not granted any credit for street time. The Court recommended that the Defendant be evaluated for drug treatment and successfully complete Aftercare.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.